Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Zoumana Bakayoko appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his complaint with prejudice pursuant to Fed.R.Civ.P. 41(b). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Bakayoko v. Panera Bread, No. 1:14-cv00993-LCB-LPA, 2015 WL 8668231 (M.D.N.C. Dec. 11, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.